DETAILED ACTION
1.	This communication is responsive to Amendment filed 06/24/2022.  As a result of the amendment claims 1, 24 and 28 have been amended.  
Claims 1-30 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-30 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to processing ingested data in an asynchronous manner as the data is being ingested to detect potential anomalies.
Claims 1, 24 and 28 are considered allowable since the prior art of record fails to teach and /or suggest “extracting one or more tokens from raw machine data, the raw machine data generated by one or more components in an information technology environment wherein an individual token in the one or more tokens comprises a character string extracted from the raw machine data;
assigning the one or more tokens from the raw machine data to a new data pattern separate from the first set of data patterns based on a distance between the one or more tokens from the raw machine data and each data pattern in the first set being greater than a minimum cluster distance”.  
Therefore, claims 1, 24 and 28 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-23, 25-27 and 29-30 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157